
Citation Nr: 0023719	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  97-10 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to restoration of a 20 percent evaluation for 
lumbosacral strain, currently evaluated as noncompensable.

2.  Entitlement to restoration of a 10 percent evaluation for 
epicondylitis of the right elbow (major), currently evaluated 
as noncompensable.

3.  Entitlement to restoration of a 10 percent evaluation for 
bilateral epithelial keratopathy with recurrent corneal 
erosions, currently evaluated as noncompensable.

4.  Entitlement to an increased evaluation for duodenal ulcer 
disease with gallbladder removal, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Richard T. Foss-Lacey, Associate Counsel


INTRODUCTION

The veteran had active service from May 1977 to November 
1990.

In November 1994, the RO, in pertinent part, proposed a 
reduction in the evaluation of lumbosacral strain from 20 
percent (effective since November 28, 1990) to 
noncompensable; right elbow epicondylitis from 10 percent 
(effective since November 28, 1990) to noncompensable; and 
bilateral epithelial keratopathy with recurrent corneal 
erosions from 10 percent (effective since November 28, 1990) 
to noncompensable; and denied entitlement to an evaluation in 
excess of 10 percent for duodenal ulcer disease with gall 
bladder removal.

The current appeal arose from a March 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  

The RO reduced the evaluation for lumbosacral strain from 20 
percent to noncompensable, the evaluation for right elbow 
epicondylitis from 10 percent to noncompensable, and the 
evaluation for bilateral epithelial keratopathy with 
recurrent corneal erosions from 10 percent to noncompensable, 
all effective June 1, 1995.  The RO also denied entitlement 
to an evaluation in excess of 10 percent for duodenal ulcer 
disease with gallbladder removal.




The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

In his substantive appeal to the Board, the veteran appeared 
to raise a claim of entitlement to service connection for a 
bilateral hip disorder.  Since this issue has been neither 
procedurally prepared nor certified for appellate review, the 
Board is referring it to the RO for initial consideration and 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's current appeals has been obtained.

2.  Lumbosacral strain is productive of not more than slight 
subjective symptoms or additional functional loss due to pain 
or other symptomatology.

3.  Right elbow epicondylitis is productive of not more than 
mild impairment with no evidence of additional functional 
loss due to pain or other pathology.

4.  Bilateral epithelial keratopathy is not productive of any 
active pathology or compensable visual disablement.

5.  Laboratory studies in 1996 were negative for peptic ulcer 
disease, and the veteran's gastrointestinal complaints have 
been linked by competent medical authority to nonservice-
connected gastroesophageal reflux disease (GERD).  There has 
been no evidence of symptomatic residuals of gallbladder 
removal.


CONCLUSIONS OF LAW

1.  Restoration of a 20 percent evaluation for lumbosacral 
strain, currently evaluated as noncompensable, is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5295 (1999).

2.  Restoration of a 10 percent evaluation for right elbow 
epicondylitis, currently evaluated as noncompensable, is not 
warranted.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.3, 
4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5024 
(1999).

3.  Restoration of a 10 percent evaluation for bilateral 
epithelial keratopathy with recurrent corneal erosions, 
currently evaluated as noncompensable, is not warranted.  38 
U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.3, 4.7, 4.20, 4.84a, 
Diagnostic Codes 6001-6079 (1999). 

4.  The criteria for an evaluation in excess of 10 percent 
for a duodenal ulcer are not met.  38 U.S.C.A. §§ 1155, 5107;  
38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 7305 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Restoration of a 20 percent evaluation 
for lumbosacral strain, currently 
evaluated as noncompensable.

Factual Background

The appellant was afforded a VA examination in June 1994.  He 
denied any relevant treatment after his in-service injury.  
He presently complained of back soreness and stiffness.  The 
VA examiner wrote, "At this time he requires no ongoing 
daily treatments for [his low back] either in the form of 
medication or orthopedic appliances."

Examination of the lumbosacral spine revealed a normal 
lumbosacral curvature without spine tenderness.  The 
appellant was able to tilt his upper torso 
40 degrees on the left and the same on the right.  He could 
rotate his upper torso 
45 degrees in both directions.  Additionally, he could flex 
the upper torso to 
80 degrees with the vertical.  The VA examiner found no 
sensory deficit in the lower extremities, and other testing 
was normal.

X-rays of the lumbosacral spine were interpreted as 
demonstrating no gross abnormalities.  The June 1994 
diagnostic impression was "[h]istory of lumbosacral strain 
without history of or clinical evidence to suggest any lower 
extremity radiculopathy."

On examination there was a normal range of motion of the 
back.  All joints were within normal limits, and there were 
no problems noted on neurological examination.  

It was repeated that an earlier x-ray disclosed good 
alignment without disk narrowing or osteophytes.  The 
assessment in May 1995 was "chronic" low back pain, and the 
VA physician added to such diagnosis, "already evaluated by 
[orthopedics] [and] cleared."


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred in or 
aggravated by military service and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  

Under 38 C.F.R. § 4.7, where there is a question as to which 
of two evaluations shall be applied, the higher rating will 
be granted if the disability picture more nearly approximates 
the criteria required for that rating.

Ratings shall be based as far as practicable upon the average 
impairment of earning capacity.  To accord justice to the 
exceptional case where the schedular evaluation is found to 
be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(1999).

A 10 percent evaluation may be assigned for slight limitation 
of motion of the lumbar spine, 20 percent when moderate, and 
40 percent when severe.  38 C.F.R. § 4.71a; Diagnostic code 
5292 (1999).

A noncompensable evaluation may be assigned for 
intervertebral disc syndrome when postoperative, cured; 10 
percent when mild; 20 percent when moderate, with recurring 
attacks; 40 percent when severe; and 60 percent when 
pronounced....38 C.F.R. § 4.71a; Diagnostic code 5293 (1999).

Lumbosacral strain is rated under Diagnostic Code 5295.  A 
zero or noncompensable evaluation under the code is applied 
where there are only slight subjective symptoms.  A 10 
percent rating is appropriate for characteristic low back 
pain on motion.  If a veteran manifests unilateral muscle 
spasm on extreme forward bending or loss of lateral spine 
motion while in the standing position, a 20 percent 
evaluation may be assigned.  

Lastly, 40 percent, the highest rating under Diagnostic Code 
5295, requires listing of the whole spine to the opposite 
side, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteo-arthritic 
changes, and narrowing of or irregularity of joint space(s).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), Court held that, 
in evaluating disabilities of the joints, VA has a duty to 
determine whether the joint in question exhibits weakened 
movement, excess fatigability, or incoordination, and whether 
pain could significantly limit functional ability during a 
flare-up or when the joint is used repeatedly over a period 
of time.  Functional loss, supported by adequate pathology 
and evidenced by the visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  See DeLuca.

In cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems, and 
medical examiners must furnish, in addition to the 
etiological, anatomical, pathological, laboratory, and 
prognostic data required for ordinary medical classification, 
a description of the effects of the disability upon the 
person's ordinary activity.  38 C.F.R. § 4.10 (1999).

The provisions of 38 C.F.R. § 4.40 shows that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(1999).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45 (1999).  For the purpose 
of rating a disability from arthritis, the lumbar vertebrae 
are considered a group of minor joints.  Id.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joints or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with the range of the opposite undamaged joint.  
38 C.F.R. § 4.59 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event; or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case, there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be afforded the claimant.  38 U.S.C.A. § 5107(b) (West 
1991); 38 C.F.R. §§ 3.102, 4.3 (1999).

Analysis

Initially, the Board notes that the veteran's claim for 
restoration of the previous compensable evaluation for his 
lumbosacral strain is well-grounded within the meaning of 
38 U.S.C.A. § 5107(a); that is, a plausible claim has been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of an increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  

The veteran's contentions concerning the severity of his low 
back disability (that are within the competence of a lay 
party to report) are sufficient to conclude that his claim 
for restoration of the previous 20 percent evaluation for 
that disability is well grounded.  King v. Brown, 5 Vet. 
App. 19 (1993).

The Board is also satisfied that, to the extent possible, all 
relevant facts have been properly developed with respect to 
this claim; and that no further assistance to the appellant 
is required in order to comply with VA's duty to assist him 
in the development of this claim, as mandated by 38 U.S.C.A. 
§ 5107(a).  In this regard, the Board notes that the veteran 
has been afforded the opportunity to present arguments and 
submitted additional evidence in support of his claim.  
Additional evidence has been associated with the claims file.

The issue presented for appellate review is whether 
restoration of the prior 20 percent evaluation for 
lumbosacral strain , currently evaluated as noncompensable, 
is warranted.  In this regard the Board notes that the June 
1994 VA examination was sufficiently adequate.  The 
examination fully discussed the then nature and extent of 
severity of the veteran's low back disability.  Both 
neurological and orthopedic aspects of the low back 
disability were examined, and radiographic studies were 
undertaken.  The Board finds that there was sufficient 
evidence of record upon which to ascertain the nature and 
extent of severity of the veteran's low back disability.

The RO reduced the evaluation for the appellant's lumbosacral 
strain from 20 percent to noncompensable under diagnostic 
code 5295.  The previous 20 percent evaluation required 
muscle spasm on extreme forward bending with loss of lateral 
spine motion, unilateral, in standing position.  

None of the forgoing criteria were shown when the veteran was 
examined by VA in June 1994.  As to the schedular 
requirements for a 10 percent evaluation, characteristic pain 
on motion was similarly not reported on examination.  In 
fact, the VA examiner recorded that the veteran did not 
require ongoing treatment for his low back in the form of 
medication or orthopedic appliances.

The current noncompensable evaluation contemplates not more 
than slight subjective symptomatology.  This is the veteran's 
case.  The June 1994 VA examination clearly shows that the 
veteran complained of soreness and stiffness, compatible with 
slight subjective symptomatology.  The June 1994 VA 
examination clearly demonstrated improvement in the nature 
and extent of severity of the veteran's low back disability.  
The RO's reduction in the disability evaluation from 20 
percent to noncompensable was clearly supported by the 
medical findings reported on the June 1994 VA examination.

The Board notes that service connection has not been granted 
for degenerative disc disease, but for lumbosacral strain.  
Accordingly, the criteria under diagnostic code 5293 are not 
for application.  Moreover, a compensable evaluation of 10 
percent for limitation of motion of the lumbar spine under 
diagnostic code 5292 is not warranted because lumbosacral 
strain was reported by history on the June 1994 VA 
examination and no limitation of motion of the lumbosacral 
spine was reported.

The United States Court of Appeals for Veterans Claims 
(Court) has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Johnson v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  

In this regard, the Board notes that lumbosacral strain was 
reported by history only when the veteran was examined by VA 
in June 1994, and radiographic studies at that time were 
interpreted as normal.  

In the instant case, the preponderance of the evidence is 
against an increased (compensable) or restoration of the 
previous 20 percent evaluation for lumbosacral strain based 
on functional loss due to pain or due to flare-ups, as the 
June 1994 VA examination, as noted above, reported 
lumbosacral strain by history only.  

The Board notes that a lay person can provide evidence of 
visible symptoms.  Dean v. Brown, 8 Vet. App. 449, 455 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, VA regulations require that a finding of dysfunction 
due to pain must be supported by, among other things, 
adequate pathology.  38 C.F.R. § 4.40; Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991).  The Board finds no 
evidentiary basis has been presented upon which to predicate 
assignment of a compensable disability evaluation based on 
functional loss due to pain or due to flare-ups.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to restoration of the prior compensable 
evaluation for lumbosacral strain, a disorder in any event 
not found on more recent examinations and remotely reported 
by history only.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


Restoration of a 10 percent for 
epicondylitis of the right elbow, 
currently evaluated as noncompensable.

Factual Background

In June 1994 the appellant was scheduled for a VA 
examination.  At the examination he told of a history of 
medial right elbow epicondylitis, for which he was treated 
during service.  As for current symptomatology, he generally 
(including other joints) spoke of soreness and stiffness, 
particularly with weather changes.  



The appellant conceded that he had not had any medical 
treatment or evaluation since 1990.  The VA examiner offered, 
"At this time he requires no ongoing daily treatments for 
[his right elbow] either in the form of medication or 
orthopedic appliances."

Examination of the right elbow in June 1994 indicated a full 
range of 10 degrees extension and 145 degrees of flexion.  
Additionally, there was both full pronation and supination.  
The VA examiner recorded, moreover, that there was no active 
epicondylitis at that time.  The pertinent diagnosis was 
merely "[h]istory of medial epicondylitis of the right 
elbow."

The appellant filed his substantive appeal in March 1997.  He 
argued that he continued to experience pain in his right 
elbow, even to the extent that a slight touch caused him 
pain.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred in or 
aggravated by military service and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  

Under 38 C.F.R. § 4.7, where there is a question as to which 
of two evaluations shall be applied, the higher rating will 
be granted if the disability picture more nearly approximates 
the criteria required for that rating.

Ratings shall be based as far as practicable upon the average 
impairment of earning capacity.  To accord justice to the 
exceptional case where the schedular evaluation is found to 
be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(1999).

The Board notes as well that the Rating Schedule does not 
contain exact rating criteria for every disability which may 
be service-connected.  In that event, a diagnosed condition 
is to be evaluated by analogy to a closely related disease in 
which the functions affected and anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

Here, the appellant's right elbow epicondylitis is rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5024, by analogy to 
tenosynovitis.  Tenosynovitis is rated as for degenerative 
(traumatic arthritis).  

Degenerative arthritis, established by x-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic code 5003.  
Limitation of motion that is noncompensable under the 
applicable diagnostic code is assigned a 10 percent 
evaluation under Diagnostic Code 5003.  Id.  In the absence 
of limitation of motion, a 10 or 20 percent evaluation is 
assigned for x-ray evidence of involvement of 2 or more 
joints, depending upon whether there are occasional 
incapacitating exacerbations.  Id.

Limitation of flexion of the forearm is addressed under 
38 C.F.R. Part 4, Diagnostic Code 5206.  When flexion of the 
major arm is limited to 110 degrees, a zero percent 
disability evaluation is assigned.  When major arm flexion is 
limited to 100 degrees, a 10 percent disability evaluation is 
assigned.  A 20 percent disability evaluation for the major 
arm requires flexion limited to 90.  For a 30 percent rating, 
flexion must be reduced to 70 degrees.  A 40 percent rating 
is assigned for major forearm flexion limited to 55 degrees.  
The highest disability rating for the major arm under 
Diagnostic Code 5206 is 50 percent.  That disability rating 
is assigned when the major forearm is limited in flexion to 
45 degrees.

Limitation of extension of the forearm is covered by 
38 C.F.R. Part 4, Diagnostic Code 5207.  When extension of 
the major forearm is limited to 45 or 60 degrees, a 
10 percent disability evaluation is assigned.  When such 
extension is limited to 
75 degrees, the code provides for a 20 percent disability 
evaluation.  A 30 percent disability evaluation applies where 
there is major forearm extension limited to 
90 degrees.  For a 40 percent rating, the major forearm 
extension must be limited to 100 degrees.  A 50 percent 
disability rating, the highest disability rating possible 
under Diagnostic Code 5207, requires that the major forearm 
extension is limited to 110 degrees.

Diagnostic Code 5208 provides that when flexion of the major 
forearm is limited to 100 degrees and extension is restricted 
to 45 degrees, a 20 percent evaluation is appropriate.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), Court held that, 
in evaluating disabilities of the joints, VA has a duty to 
determine whether the joint in question exhibits weakened 
movement, excess fatigability, or incoordination, and whether 
pain could significantly limit functional ability during a 
flare-up or when the joint is used repeatedly over a period 
of time.  Functional loss, supported by adequate pathology 
and evidenced by the visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  See DeLuca.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be provided to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

Initially, the Board notes that the veteran's claim for 
restoration of the previous compensable evaluation of 10 
percent for epicondylitis of the right elbow is well-grounded 
within the meaning of 38 U.S.C.A. § 5107(a); that is, a 
plausible claim has been presented.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).

In general, an allegation of an increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's contentions concerning the severity of 
his right elbow epicondylitis (that are within the competence 
of a lay party to report) are sufficient to conclude that his 
claim for restoration of the previous 10 percent evaluation 
for that disability is well grounded.  King v. Brown, 5 Vet. 
App. 19 (1993).

The Board is also satisfied that, to the extent possible, all 
relevant facts have been properly developed with respect to 
this claim; and that no further assistance to the appellant 
is required in order to comply with VA's duty to assist him 
in the development of this claim, as mandated by 38 U.S.C.A. 
§ 5107(a).  In this regard, the Board notes that the veteran 
has been afforded the opportunity to present arguments and 
submitted additional evidence in support of his claim.  

Additional evidence has been associated with the claims file 
and he was afforded a comprehensive medical examination by VA 
in June 1994.  The examination was complete and afforded a 
satisfactory assessment of the nature and extent of the 
veteran's epicondylitis of the right upon elbow. The Board is 
unaware of any additional pertinent evidence that has not 
already been requested and/or obtained in support of the 
veteran's claim, and accordingly there is no further duty to 
assist him in the development of his claim.

The Board concludes that the symptomatology reported above 
does not warrant restoration of the prior 10 percent 
evaluation for epicondylitis of the right elbow under 
38 C.F.R. Part 4, Diagnostic Code 5206, 5207, or 5208 (1999).

Again, to be entitled to compensable disability ratings under 
these Diagnostic Codes, there would have to be evidence of 
compensable limitation of motion of the forearm on clinical 
objective examination.  While there has been some limitation 
of motion on examination, such limitation has been attributed 
by the examiner to functional overlay and, in any event 
clinical objective evidence of compensable disablement has 
not been shown.  For instance, examination of the right elbow 
in June 1994 indicated a full range of 10 degrees extension 
and 145 degrees of flexion; there was both full pronation and 
supination.  The VA examiner indicated that there was no 
active epicondylitis at that time.  The diagnosis was merely 
"[h]istory of medial epicondylitis of the right elbow." 
(emphasis added).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Johnson v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  

In this regard, the Board reiterates that epicondylitis of 
the right elbow was in the remote past (June 1994 VA 
examination) reported by history only.  X-ray studies were 
negative.

The veteran has complained of right elbow functional loss due 
to pain, but clinical objective findings on the June 1994 VA 
medical examination was negative for epicondylitis.  The 
Board notes that a lay person can provide evidence of visible 
symptoms.  Dean v. Brown, 8 Vet. App. 449, 455 (1995);  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, VA 
regulations require that a finding of dysfunction due to pain 
must be supported by, among other things, adequate pathology.  
38 C.F.R. § 4.40.  Hatlestad v. Derwinski, 1 Vet. App. 164 
(1991).  As the Board noted above, this is not the veteran's 
case.  No functional loss due to pain has been demonstrated 
on VA examination, x-ray studies have been negative, and 
epicondylitis per se has not been found on examination, and 
only presumed to be present despite clinical findings to the 
contrary.  Restoration of the prior compensable evaluation on 
the basis of arthritis is not warranted in the absence of 
repeated negative x-ray studies.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to restoration of the prior 10 percent 
evaluation.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Restoration of a 10 percent evaluation 
for bilateral epithelial keratopathy with 
recurrent corneal erosions, currently 
evaluated as noncompensable.

Factual Background

The appellant, in June 1994, was scheduled for a VA visual 
examination.  At that juncture, he informed the VA specialist 
that his primary complaints were that light bothered his eyes 
and that he could not see as well as in the past.  It was 
reported that the appellant was on no medication at that 
time, and that he had not gotten new glasses in four years.


Visual acuity in June 1994 revealed 20/100 uncorrected vision 
on the right, corrected to 20/25 with glasses.  On the left, 
the appellant had uncorrected vision of 20/70, corrected to 
20/25 with glasses.  Pupils were round and equal, though 
sluggish to light.  There was no significant abnormality of 
the lids or adnexa.  
As to conjunctiva, there was a slight infection of both eyes.  
No extraocular muscle imbalance was found on eye muscle 
examination.  Funduscopic examination demonstrated that the 
posterior poles were within normal limits.  

On slit lamp examination there was observed superficial 
multiple linear and punctate epithelial and subepithelial 
corneal opacities in both eyes; corneal erosions were not 
reported.  Intraocular pressure was 17 bilaterally.  The 
diagnosis in June 1994 was that of bilateral epithelial 
keratopathy with recurrent erosions and photophobia.  The VA 
specialist did not speak of an active pathology.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred in or 
aggravated by military service and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  

Under 38 C.F.R. § 4.7, where there is a question as to which 
of two evaluations shall be applied, the higher rating will 
be granted if the disability picture more nearly approximates 
the criteria required for that rating.


Ratings shall be based as far as practicable upon the average 
impairment of earning capacity.  To accord justice to the 
exceptional case where the schedular evaluation is found to 
be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(1999).

The Board notes as well that the Rating Schedule does not 
contain exact rating criteria for every disability which may 
be service-connected.  In that event, a diagnosed condition 
is to be evaluated by analogy to a closely related disease in 
which the functions affected and anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

Here, the appellant's epithelial keratopathy with recurrent 
corneal erosions of the eyes is evaluated pursuant to Rating 
Schedule directive according to the following criteria: 
impairment of visual acuity or field loss; pain; rest 
requirements; or episodic incapacity.  Such factors can yield 
ratings from 10 percent to 100 percent depending upon 
severity.  An additional rating of 10 percent is to be 
granted during continuance of active pathology.  38 C.F.R. 
§ 4.84a.

The codes governing impairment of central visual acuity cover 
from Diagnostic Code 6061 to Diagnostic Code 6079, and field 
of vision impairment is addressed under Diagnostic Code 6080.  
38 C.F.R. § 4.84a.

A noncompensable evaluation may be assigned for 20/40 vision 
bilaterally.  38 C.F.R. § 4.84a; Diagnostic code 6079 (1999).

A 10 percent evaluation may be assigned for 20/50 vision 
bilaterally.  38 C.F.R. § 4.84a; Diagnostic Code 6078 (1999).

A 10 percent evaluation may be assigned for vision in one eye 
of 20/50, and 20/40 in the other eye.  38 C.F.R. § 4.84a; 
Diagnostic Code 6079 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be furnished to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

Initially, the Board notes that the veteran's claim for 
restoration of the previous compensable evaluation of 10 
percent for his bilateral eye disability is well-grounded 
within the meaning of 38 U.S.C.A. § 5107(a); that is, a 
plausible claim has been presented.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).

In general, an allegation of an increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's contentions concerning the severity of 
his bilateral eye disability (that are within the competence 
of a lay party to report) are sufficient to conclude that his 
claim for restoration of the previous 10 percent evaluation 
for that disability is well grounded.  King v. Brown, 5 Vet. 
App. 19 (1993).

The Board is also satisfied that, to the extent possible, all 
relevant facts have been properly developed with respect to 
this claim; and that no further assistance to the appellant 
is required in order to comply with VA's duty to assist him 
in the development of this claim, as mandated by 38 U.S.C.A. 
§ 5107(a).  In this regard, the Board notes that the veteran 
has been afforded the opportunity to present arguments and 
submitted additional evidence in support of his claim.  

Additional evidence has been associated with the claims file 
and he was afforded a comprehensive VA examination in July 
1994 to assess the nature and extent of severity of his 
bilateral eye disability.  The Board is unaware of any 
additional pertinent evidence that has not already been 
requested and/or obtained in support of the veteran's claim, 
and accordingly there is no further duty to assist him in the 
development of his claim.  The June 1994 VA ophthalmology 
examination was complete and adequate to assess the then 
nature and extent of severity of the veteran's bilateral eye 
pathology.  

The Board concludes that the symptomatology reported on the 
June 1994 VA examination does not warrant restoration of the 
prior 10 percent evaluation for epithelial keratopathy with 
recurrent corneal erosions of the eyes under any section, or 
code, of 38 C.F.R. 4.84a (1999).

To be entitled to a compensable disability rating under the 
applicable Diagnostic Codes, there would have to be evidence 
of (considerable) impairment of visual acuity or field loss 
to the required degree, pain, rest requirements, or episodic 
incapacity.  Again, an additional rating of 10 percent is to 
be granted during continuance of active pathology.  38 C.F.R. 
§ 4.84a.  Such evidence is entirely lacking here.

The June 1994 VA visual examination did not yield findings of 
(considerable) impairment of visual acuity or field loss, 
pain, rest requirements, episodic incapacity, or continuance 
of active pathology.  

Visual acuity, for example, was corrected to 20/25 with 
glasses, and on the left, the appellant had corrected vision 
to 20/25 with glasses.  These numbers do not produce a 
compensable disability evaluation under the pertinent codes 
discussed above.  According to the record, there was also no 
sign of active pathology.  Bilateral visual acuity was 
noncompensably disabling.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to restoration of the prior compensable 
evaluation.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Entitlement to an increased evaluation 
for duodenal ulcer disease with 
gallbladder removal.

Factual Background

The appellant, as related above, was scheduled for a number 
of VA examinations in June 1994, among them a stomach 
examination.  At this time, he alleged, "He is unable to 
work because of the care required to take care of [his] child 
and has 
flare ups with his stomach, severe flare ups about every 2-3 
months."  The appellant also declared, "He has epigastric 
pain twice a week or more often which is getting 
progressively worse at the present time."  Pain supposedly 
affected him if a meal were skipped.  He had pain at night, 
which awakened him once a week.

Physical examination of the abdomen in June 1994 demonstrated 
that there was no tenderness present.  The appellant weighed 
in the 150's (exact weight cannot be read from examination 
report), with a maximum weight of 167 pounds over the past 
year.  He was not anemic, and he reported vomiting once a 
week, with pain.  Neither hematemesis nor melena were 
present.  

Pain, per the appellant, was confined to the epigastric 
region, without any radiation.  Again, it was stated that he 
experienced some pain every 2-3 months, with the pain lasting 
for several days at a time.  It was recorded again also that 
he suffers from epigastric pain almost on a daily basis.  The 
June 1994 diagnosis was "[s]tomach and duodenal ulcer noted 
. . . in 1990, epigastric pain and ulcer-type pain have been 
progressive . . . ."

In October 1994 an upper GI series with air contrast was 
performed.  Pertinent clinical history was listed as 
epigastric pain and past peptic ulcer disease.  Liquid barium 
was administered.  A host of conditions were discovered.  
However, the duodenal bulb and sweep "filled out well," and 
there was no evidence of duodenal ulceration or deformity.  
Not surprisingly, there were a few diagnoses following the 
procedure, but none pertaining to a duodenal ulcer.

VA outpatient treatment reports show that in November 1994, a 
esophagogastroduodenoscopy was conducted.  Some abnormalities 
were viewed, but the duodenum was within normal limits 
without any mucosal abnormalities.  No duodenal diagnosis was 
made.

The appellant, in February 1995, was scheduled for an upper 
gastrointestinal endoscopy.  At that point, he denied weight 
loss and dysphagia.  The appellant's duodenum was listed as 
normal on the medical report.  Consequently, a diagnosis of 
duodenal ulcer was not made.

The appellant, in April 1996, went for VA 
treatment/evaluation.  He advanced a couple of complaints 
then, such as esophageal reflux disease with increased pain.  
He elaborated that he experienced gastroesophageal reflux 
disease and retrosternal burning both in the morning and 
after dinner.  However, the appellant did not offer any 
complaints as to an ulcer of any kind.  Likewise, a limited 
examination did not disclose the presence of a duodenal 
ulcer.




The appellant sought VA treatment in October 1996.  He 
brought forth several complaints then, though nothing 
concerning a duodenal ulcer was voiced.  He told of a 6 or 7 
pound weight loss since April 1996, some nausea, but not any 
vomiting.  The October 1996 diagnoses did not pertain to a 
duodenal ulcer.

In December 1996 the appellant underwent an upper endoscopy.  
He indicated symptomatology of gastroesophageal reflux and 
dysphagia for solids at that time.  The appellant related a 5 
or 6 pound weight loss since April of that year.

The December 1996 finding regarding the duodenum was that of 
diffuse punctate erythema in the bulb consistent with 
duodenitis.  The VA specialist did not say anything about a 
duodenal ulcer.  The relevant impression was duodenitis.  
Again, there was no duodenal ulcer diagnosis.

The appellant was afforded a number of VA examinations in 
July 1999, among them a stomach, duodenum, and peritoneal 
adhesions examination.  Complaints in July 1999 consisted of 
persistent heartburn; difficulty swallowing solid food with 
sticking; some nausea after eating but no vomiting; and pain 
in the upper quadrant from time to time.  The appellant 
denied ever being jaundiced or ever having any intestinal 
obstruction.  He informed the specialist that he weighed 165 
pounds, with the same being his maximum weight in the past 
year; his height was a bit over 5'7".  The examiner noted 
that the appellant had good physical development.

The July 1999 diagnosis was one of gastroesophageal reflux 
disease and esophagitis with solid food dysphagia.  The VA 
examiner stressed, "There is no evidence of a duodenal 
ulcer."  Furthermore, it was opined, "All of his symptoms 
are related to the gastroesophageal reflux disease."



Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred in or 
aggravated by military service and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999). 
 
Under 38 C.F.R. § 4.7, where there is a question as to which 
of two evaluations shall be applied, the higher rating will 
be granted if the disability picture more nearly approximates 
the criteria required for that rating.


Ratings shall be based as far as practicable upon the average 
impairment of earning capacity.  To accord justice to the 
exceptional case where the schedular evaluation is found to 
be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(1999).

The appellant's duodenal ulcer has been evaluated under the 
Rating Schedule under 38 C.F.R. § 4.114, Diagnostic Code 
7305.

Under 38 C.F.R. Part 4, Diagnostic Code 7305, disability 
ratings from 60 to 
10 percent are possible.  Diagnostic Code 7305 does not 
contain provision for a zero percent disability evaluation.  

However, 38 C.F.R. § 4.31 (1999) expressly states that where 
a diagnostic code does not provide for a zero percent 
evaluation, a zero percent evaluation shall be assigned when 
the requirements for a compensable evaluation are not met.

A severe ulcer warrants a 60 percent evaluation under Code 
7305, a moderately severe ulcer is assigned a 40 percent 
rating, and a moderate ulcer disease is given a 
20 percent rating under the code.  For a mild ulcer with 
recurring symptoms once or twice yearly, a 10 percent rating 
is the proper evaluation.  38 C.F.R. Part 4, Diagnostic Code 
7305 (1999).  

A noncompensable evaluation may be assigned for 
nonsymptomatic removal of gall bladder, 10 percent with mild 
symptoms, and 30 percent with severe symptoms.  38 C.F.R. 
§ 4.114; Diagnostic code 7318 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event; or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case, there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be afforded the claimant.  38 U.S.C.A. § 5107(b) (West 
1991);  38 C.F.R. §§ 3.102, 4.3 (1999).

Analysis

Initially, the Board notes that the veteran's claim for an 
evaluation in excess of 10 percent for his duodenal ulcer 
disease with gallbladder removal is well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a); that is, a plausible claim 
has been presented.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

In general, an allegation of an increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  

The veteran's contentions concerning the severity of his 
gastrointestinal disability (that are within the competence 
of a lay party to report) are sufficient to conclude that his 
claim for restoration of the previous 10 percent evaluation 
for that disability is well grounded.  King v. Brown, 5 Vet. 
App. 19 (1993).

The Board is also satisfied that, to the extent possible, all 
relevant facts have been properly developed with respect to 
this claim; and that no further assistance to the appellant 
is required in order to comply with VA's duty to assist him 
in the development of this claim, as mandated by 38 U.S.C.A. 
§ 5107(a).  
In this regard, the Board notes that the veteran has been 
afforded the opportunity to present arguments and submitted 
additional evidence in support of his claim.  

Additional evidence has been associated with the claims file 
and he has been afforded comprehensive VA examinations to 
assess the current nature and extent of severity of his 
gastrointestinal disability.  The Board is unaware of any 
additional pertinent evidence that has not already been 
requested and/or obtained in support of the veteran's claim, 
and accordingly there is no further duty to assist him in the 
development of his claim.

The Board finds that the symptomatology reported above does 
not warrant a disability evaluation in excess of 10 percent 
for a duodenal ulcer under 
38 C.F.R. Part 4, Diagnostic Code 7305 (1999).

Again, to be entitled to an increased evaluation under the 
Diagnostic Code 7305, there would need be a moderate ulcer 
disease (for 20 percent), a moderately severe ulcer (for a 40 
percent rating), or a severe ulcer, for which a 60 percent 
disability evaluation is provided.  

That is absent here.  Instead, the evidentiary record has not 
confirmed the presence of a duodenal ulcer.  The most recent 
VA examination emphatically noted that peptic ulcer disease 
was not present, and that the veteran's gastrointestinal 
symptomatology was related to nonservice-connected GERD.  
None of the evidentiary record shows that the veteran's 
gastrointestinal symptomatology has been linked to removal of 
his gall bladder for service connection has also been granted 
and rated in combination with his duodenal ulcer disease.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to an increased evaluation for his 
gastrointestinal disability.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).


Additional Consideration

The Board notes that this case involved the propriety of the 
reduction of the evaluations for the veteran's service-
connected disabilities at issue.  In this regard, the Board 
has considered whether the criteria of 38 C.F.R. § 3.344 
(1999) should be applied to the veteran's case.  The Board 
finds that the compensable evaluations for the pertinent 
disabilities at issue which were reduced to noncompensable 
had not been in effect for the requisite five year period of 
time, thereby precluding application of the criteria 
referable to stabilization of disability evaluations 
addressed in 38 C.F.R. § 3.344.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, while the RO provided the 
veteran the criteria for assignment of an extraschedular 
evaluation for the disabilities at issue and obviously 
considered them, the RO did not actually discuss the 
provisions in light of his claim for increased compensation.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board cannot ignore the fact that the disabilities at issue 
have either not been confirmed on examination and/or have not 
been shown to be productive of any ascertainable impairment.  
They have not required frequent inpatient care or markedly 
interfered with employment.  

The current schedular criteria adequately compensate the 
veteran for the nature and extent of severity of his low 
back, right elbow, bilateral eye, and gastrointestinal 
disabilities at issue.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.


ORDER

Restoration of a 20 percent evaluation for lumbosacral 
strain, currently evaluated as noncompensable is denied.

Restoration of a 10 percent evaluation for right elbow 
epicondylitis, currently evaluated as noncompensable is 
denied.

Restoration of a 10 percent evaluation for bilateral 
epithelial keratopathy with recurrent corneal erosions of the 
eyes, currently evaluated as noncompensable is denied.

Entitlement to a disability evaluation in excess of 10 
percent for a duodenal ulcer is denied.



		
RONALD R. BOSCH 
Member, Board of Veterans' Appeals


 

